Citation Nr: 0720612	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-04 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
degenerative disc disease before January 18, 2006, and a 
rating higher than 40 percent from January 18, 2006. 

2. Entitlement to a rating higher than 10 percent for 
radiculopathy of the left lower extremity.  

3. Entitlement to a rating higher than 10 percent for 
radiculopathy of the right lower extremity.  

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The veteran died before the Board promulgated a decision on 
his appeal.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A copy of a death certificate shows that the veteran died on 
April [redacted], 2007, before the Board promulgated a decision on 
his appeal. 

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the veteran and the 
appeal must be dismissed for the lack of jurisdiction.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

(The Order follows on the next page). 




ORDER

The appeal is dismissed.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


